Title: To George Washington from Major General Du Coudray, 4 July 1777
From: Du Coudray, Philippe-Charles-Jean-Baptiste Tronson
To: Washington, George

 

Sir.
at philadelphia 4 Juil. 1777.

I have received yesterday with the most respectfull Gratitude, the answer with which your Excellency has honoured me.
I was not surprised, in finding that you disown’d the Authority which the Commandant of Artillery at springfield pretended to have, to execute the strange demande which he said he had received from the Commanding officer in Canada, to send to that country, twelve pieces of those cannon which arrived by the Amphitrite. it was Evident that your Excellency could not have Given an order which would be so inapplicable to the present Circumstances. which Justifies the officers employed in the Conducting this cannon, in having deferred to obey untill I had taken your Excellency’s further orders.
as to your Excellency’s intention, of leaving at springfield the 21 pieces of old model, which make part of the 52 brought by the amphitrite; and as to Waiting for the other 31, untill ammunition Wagons are Constructed, and Gunners instructed to serve them, I hope the representations Which my duty dictates to me on this matter, will be agreable to you.
By your Excellency’s favour to me, and particularly by that to the Congress which was communicated to me by the board of Warr in which you enter into Every particular, I see that you have been persuaded. 1º. that these 21 pieces, were not transportable; or if they were, it was with Great difficulties. 2º. that they were only fit for putting in embrasures. 3º. that the proper method of rendering them usefull, was to cast them over, and convert them into Lighter pieces; so that a six pounder should weigh only four hundred Wt.
1º. It is erroniously, that your Excellency has been informed, that those pieces which including their carriage do not Exceed the weight of 2500 £, are difficult to transport. We had, Even in the last warr, only one swedish piece to each bataillon. about the third part of the park Cannon Was composed of four pounders Weighing 1100 ct. such as those, Which your Excellency has been told are intransportable; and which, nevertheless, were drawn by four horses at the most, and often by three; the eight pounders of 2000 Weight; the twelves of 3200; the sixteen pounders of 4200; all, without including the Carriages, of which the weight Generaly, is equal to that of the cannon.
During this warr, and since, on the Example of the King of prussia, and that of the Austrians, we have been Enlightened on this head, as upon many others. We sought with reason, to render our Artillery lighter; but as well as those powers, we were far from thinking that we

should banish out the armys all Artillery, whose weight should Exceed 650. which is the weight, of the swedish pieces. for, the new eight pounders which compose in france about the half of the park cannon, weighs 1200, and the new twelve pounders 1800. nevertheless, these pieces very Easily accompany the motions of the Troops; the eight pounders with four horses, and those of Twelve with six.
The proportions which have been Given to this new Cannon, have not rendered them, as light as those of the prussians, and the Austrians. we have thought it was necessary, to limit this lightness, so as to render them transportable, and manageable by men; when on the field of battle. it was not thought prudent, to allighten them more, in order, to avoid the Expensive inconveniency, of being obliged to cast them over again, frequently, as well as to avoid, the disadvantage which would be inevitable, in the reach, by shorting those Guns.
Carefull Experiences have demonstrated, that those sovereigns, who were our patterns, and the King of prussia particularly, had carried the lightning of cannon too far; however, they never did it Even to such an Extreme, as your Excellency proposes, reducing, the pieces of six, to be only of four hundred Weight. the lightest prussian pieces of this bore weighs 600, and the austrians 720 to 750. to reduce this cannon to the weight only of four hundred, Would certainly render it of very little and Even, of a dangerous service, to the Gunners.
2ºyour Excellency, has further been deceived, by being told, that the 21 long pieces, and the others which resemble them, are only proper to be put in Embrasures. tho’ much longer than the swedish pieces, they are yet too short for that purpose. they were only made, for the use of the field, or for firing on a barbette. this last advantage, will render them very convenient, for the defence of small redoubts, and of works of the same Kind, with which your Excellency, may think proper to cover his army; and also, in cannonading the Ennemy at a distance, that the swedish pieces canot reach by their shortness.
3ºyour Excellency, has also been misinformed, in being assured, that no other advantage could be made, of these 21 pieces, but to cast them over, and to make lighter cannon of them. the fundery at springfield not being yet begun, of these. no doubt, your Excellency’s informant, had great dependance on the talents of the french man, who is charged with a foundery at boston. but I must inform your Excellency, that this founder is very ignorant; at least, if I Judge of him, on a pattern of his art, Which Gal heath shewed me at boston as his master piece. the mettle of this Gunn, is Entirely burnt, and it is honey comb’d, of which many, Even in the inside; are large enough to contain, the end of my finger.

however, it is reported that since my departure, he has made a casting, in which he has had good success. but an artist, who does not condemn, and Even destroy, so bad a work as that I have seen, does not impress me, with a great Confidence of his future success, particularly, in a country where he has no master, to rectify his mistakes.
your Excellency perhaps, has not been informed, and I think it my duty to advise him, that the Entire Exemption of holes, is the first quality of a cannon; and that in prussia, in austria, and in france, they are so severe on that head, that, a piece of artillery is left on the founders account, when there found in it a single hole, of the Twelvth of an inch deep, in the chamber.
there are therefore, a very little number of Good founders, and many cheats; who range the world with that supposed quality, of which, they make use, in order to bubble, and catch the money of the states, where they do not find Good Judges; in which, they succeed only, untill some Gunners have lost their arms, in serving those pieces.
As General Knox, has not been, in a situation to Judge of the advantages, or of the imperfections, of the cannon brought by the amphitrite, I must imagine, that all the Erronious insinuations which have been made to your Excellency on that head, came from Major Mauduit du plessis, Gal Knox’s aid de Camp. it would be vain for him, to have Expect’d from this officer, any thing more than Zeal. at the first report of my departure for america, he wrote to me, to be included, in the number of the officers, that our Minister permitted me to chuse, in the body of artillery. I refused his offers, tho’ he was favoured, With the sollicitations of his father, and of one of my relations. his little Experience, his long and frequent absenses, from the schools of artillery, in which, he might have been able to acquire some Knowledge of his profession, were my reasons, for regarding him as an officer, of small utility in this country. doctor franklin no doubt, has had motives of Judging otherwise, since he has sent him. Gal Knox has been pleased to chuse him, for his aid-de-camp. I Congratulate major du plessis on this Event, but he is not able, to be a General of artillery’s councellor, unless this Gal should be willing to be led astray.
Instead of casting over the 21 long pieces, which Even in the hands of a Good founder, Exposes to the danger of losing the mettle, and that, in a Country in which this mettle canot be replaced, major Du Plessis, should have proposed, to saw those pieces, and after that, to turn them, in order to reduce them, to the proportions of the swedish pieces.
It is true, that that supposes a Good turner, as well as the loss of the carriages of those pieces, and their reimplacement by new ones; which, would be a long and Expensive operation.

It is also true, that to propose such an operation, in the midst of a Campaign, when, the use of that cannon, may become of the Greatest importance, is the same, as if a man proposed, to cast over all the spoons of a house, when the dinner was on the table.
Major du Plessis, has not been Wiser, when he has also without doubt, persuaded Gal Knox, that the arrival of those 31 swedish pieces, which he consented however to have brought to the army, would only incumber, as your Excellency says, in his letter to Congress, untill, you might have carriages for their ammunition, and soldiers instructed to manage them.
With a little more Experience, or Even resourse of imagination, major du plessis might have Known, that untill the ammunition carriages were made, it was possible, to make use of the ammunition trunks, such as they are constructed in this country, placing them, upon whatsoever carriages of peasants, covered, with Green hides, which are not scarce in an army.
Major Duplessis, Could have Known, that on account of the Gunners required, for the managing those pieces, that five Men instructed, are Enough for Each of them; and that, Consequently, 155 men only, were required, for the 31 swedish pieces. he ought also to have been acquainted, that the management of those pieces, is so simple, that after Eight days, the dullest soldiers may be perfectly instructed, when they are well taught. this, the officers and sergeants, arrived by the amphitrite, were able to do, from the time of their arrival at boston, if they had had at first, french and German soldiers, from those Companies of artillery, which, since that time, have been sent, from that town to the army, which, they now can do, without interpreter, for which they are obliged, to the residence of about three months, which they have been permitted to make, Either in that town, or on the road; without Giving them, the least opportunity, of Employing themselves, in any service. by which however, they have obtained the advantage, of learning the English language sufficiently, to be understood by the soldiers, who may be put under them for instruction, and many of them can do it much better, than major du Plessis.
these are, sir, the observations, which my duty suggests, for the service to which I am attached. my Zeal for your Glory, and for that of your army, oblige me, to offer them to your Excellency’s consideration; and are the same, which I should have offerd you, if, when I had the honour to take your orders, in coming to this city, you had thought proper, to communicate to me, the ill Grounded ideas, which have been insinuated on this head; in the particulars of which, nobody in this country, not Even your Excellency, can be truly acquainted. I hope, that you will consider these observations, as the first foundation, of

the confidence which I desire to obtain of you, at least, on those things, belonging to a profession, which I have studied, under the ablest master in Europe, with a great application, a frequent residence in the arsenals of all Kinds, and, the Experience of three campaigns, by which, I have acquired a Knowledge, of which the trust, of the supplys of artillery, sent to america by the french court, at least affords a presomption.
I have the honour to address this letter to your Excellency, by Captain de Goy, the ablest officer of artillery, amongst those which I have chosen, with the approbation of our Ministry; who arrived a few days ago, by a ship, which has landed him in caroline. I will send him, if you think it proper, to take the command, of the officers, and the sergeants, attached to the 31 swedish Pieces, which, you have already determined, to have at the army. Captain Loyauté, if your Excellency agrees also, shall remain with the command, of the 21 Longue pieces, untill; on the observations which I have the honour to send to you, it has been determined, wether you persist to cast them, or not; or, if you will order them to the army, at a time, in which they seem so much Required.
the departure of captain de Goy for springfield, is the more necessary, that his presence, may remedy some want of discipline, of which, your Excellency, may have had information a great while, and of which, I was ignorant, as my letters were detained at the camp, and I only received this advice, by the Express, which Captain loyauté sent to me, on account of the singular demand, of the officer commanding in canada.
your Excellency, doubtless, will not have found these Events very Extraordinairy, amongst a collection of thirty persons, all Drawn from different regiments, who have neither pay, nor subsistance, and to whom, I could only give, temporary orders and regulations; as I was not able to forsee, that an affair, which seemed to me so simple, as the ratification of an agreement made, by an agent of the Government, and the arrival of officers and cannon, sollicited in france with so much eagerness, could, suffer such long delays, as those, which have happened. I have the honour to be, with respect. Sir your Excellency’s Most humble and obedient servant

Du Coudray

